Exhibit 10.1

 

SECOND AMENDMENT TO

 

2007 AMENDED AND RESTATED CREDIT AGREEMENT

 

Parties:

 

“Lender”:

 

Wells Fargo Bank, National Association
MAC U1858-032
877 W. Main Street, 3rd Floor
Boise, ID 83702
Attention: Brian W. Cook

 

 

 

“Borrower”:

 

Coldwater Creek Inc.
One Coldwater Creek Drive
Sandpoint, ID 83864
Attention: CFO

 

Execution Date:  As of April 16, 2008

 

Recitals:

 

A.            Lender and Borrower have entered into that certain 2007 Amended
and Restated Credit Agreement dated as of February 13, 2007, and that certain
First Amendment to 2007 Amended and Restated Credit Agreement dated as of
October 15, 2007 (the “First Amendment” and as further amended, modified, or
supplemented from time to time, the “Credit Agreement”), pursuant to which
Lender has extended certain credit facilities to Borrower under the terms and
conditions set forth in the Credit Agreement.

 

B.            Borrower desires to modify the minimum Fixed Charge Coverage Ratio
financial covenant set forth in the Credit Agreement and has requested that
Lender agree to certain other amendments to the Credit Agreement, as set forth
in this Second Amendment to 2007 Amended and Restated Credit Agreement (“Second
Amendment”).

 

Agreement:

 

Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 


1.             AMENDMENTS TO CREDIT AGREEMENT.  THE CREDIT AGREEMENT IS AMENDED
EFFECTIVE AS OF FEBRUARY 3, 2008, AS FOLLOWS:


 


1.1           SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 

--------------------------------------------------------------------------------



 


1.1.1        THE DEFINITION OF “CONSOLIDATED TANGIBLE NET WORTH” IS HEREBY
DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“Consolidated Tangible Net Worth” shall mean, as of any date of determination,
the Net Worth of the Loan Parties, on a consolidated basis, on such date minus
all Intangible Assets of the Loan Parties.

 


1.1.2        THE DEFINITION OF “INTANGIBLE ASSETS” IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“Intangible Assets” shall mean assets other than, and excluding, software, that
are considered to be intangible assets under GAAP, including customer lists,
goodwill, copyrights, trade names, trade marks, patents, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 


1.1.3        THE FOLLOWING DEFINITION IS HEREBY ADDED:


 

“Liquidity” means, without duplication, cash and cash equivalents as determined
in accordance with GAAP, consistently applied, owned by Borrower free and clear
of all Liens, provided, however, that notwithstanding the foregoing, for
purposes of the definition of “Liquidity” only those cash equivalents that
comply with the terms and conditions of items 1, 2, 3, 4, and 5 of Borrower’s
investment policy guidelines (which are attached to the Second Amendment as
Exhibit B) shall be used in determining the amount of cash equivalents.

 


1.1.4        THE DEFINITION OF “PRICING GRID” IS HEREBY DELETED IN ITS ENTIRETY
AND REPLACED WITH THE FOLLOWING:


 

“Pricing Grid” shall mean:

 

Pricing Grid

(rates are expressed in basis points per annum)

 

(One basis point equals .01%)

 

2

--------------------------------------------------------------------------------


 

Tier

 

Leverage Ratio

 

Applicable 
Margin for 
LIBOR 
Loans (bps)

 

Applicable Margin
for Base Rate 
Loans (including
Sweep Loans) (bps)

 

Applicable 
Margin for 
Prime Rate 
Loans (bps)

 

Unused 
Commitment 
Fee Percentage 
(bps)

 

1

 

< 1.50

 

87.5

 

87.5

 

0

 

12.5

 

2

 

> 1.50, < 2.00

 

120.0

 

120.0

 

0

 

17.5

 

3

 

> 2.00, < 2.50

 

150.0

 

150.0

 

0

 

25.0

 

4

 

> 2.50

 

180.0

 

180.0

 

0

 

35.0

 

 

From and including February 3, 2008, through and including May 3, 2008, the
Applicable Margin and Unused Commitment Fee shall be those set forth in Tier 2. 
From and after May 4, 2008, any increase or decrease in the Applicable Margin
resulting from a change in the Leverage Ratio shall become effective as of the
first day of the month after the Compliance Certificate has been timely
delivered pursuant to Section 5.1(a) hereof; provided, however, that if the
Compliance Certificate is not timely delivered for a Fiscal Quarter in
accordance with such Section, then Tier 4 shall apply as of the first day of the
month after it was due.

 


1.2           SECTION 5.1(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO ADD
THE FOLLOWING SUBSECTION:


 

(xii)          As soon as possible, and in no event later than seven
(7) Business Days after the end of each month prior to the Fiscal Quarter ending
May 2, 2009, a Liquidity certificate of the president, chief executive officer,
chief financial officer, treasurer or vice president of finance of the Borrower
in substantially the form of Exhibit I or such other form as is approved by
Lender which sets forth for the last day of the prior month the Borrower’s
Liquidity.

 


1.3           SECTION 5.2 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


1.3.1        SECTION 5.2(A) IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH
THE FOLLOWING:


 

(a)           Indebtedness and Guaranty Obligations.  Create, incur, assume or
permit to exist any Indebtedness or Guaranty Obligations except for the
following (“Permitted Indebtedness”):

 

(i)            Indebtedness or Guaranty Obligations of the Loan Parties under
the Credit Documents;

 

(ii)           Indebtedness of the Loan Parties listed in Schedule 5.2(a) and
existing on the date of this Agreement;

 

3

--------------------------------------------------------------------------------


 

(iii)          Guaranty Obligations of any Loan Party in respect of Permitted
Indebtedness of any other Loan Party;

 

(iv)          Indebtedness of the Borrower or any of its Subsidiaries to any
Loan Party; and

 

(v)           [Intentionally omitted.]

 

(vi)          Indebtedness in an amount not to exceed $35,000,000 in the
aggregate outstanding at any one time.

 


1.3.2        A NEW SECTION 5.2(O) IS HEREBY ADDED AS FOLLOWS:


 

(o)           Stock Repurchase Program.  Purchase or commit to purchase any of
Borrower’s stock or other equity interests pursuant to the Stock Repurchase
Program (as defined in the First Amendment) prior to May 2, 2009.

 


1.4           SECTION 5.3 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


1.4.1        SECTION 5.3(A) IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH
THE FOLLOWING:


 

(a)           Minimum Fixed Charge Coverage Ratio.  The Borrower shall not
permit, as of the last day of any Fiscal Quarter of the Borrower, the Fixed
Charge Coverage Ratio of the Loan Parties, on a consolidated basis, for the most
recent ended four (4) consecutive Fiscal Quarters to be less than :  (i) 1.18 to
1.00 for the Fiscal Quarter ending May 3, 2008; (ii) 0.88 to 1.00 for the Fiscal
Quarter ending August 2, 2008; (iii) 1.13 to 1.00 for the Fiscal Quarter ending
November 1, 2008; (iv) 1.71 to 1.00 for the Fiscal Quarter ending January 31,
2009; (v) 1.85 to 1.00 beginning with the Fiscal Quarter ending May 2, 2009, and
continuing as of the last day of each Fiscal Quarter thereafter, through and
including the Fiscal Quarter ending October 31, 2009; and (vi) 1.90 to 1.00
beginning with the Fiscal Quarter ending January 30, 2010, and continuing as of
the last day of each Fiscal Quarter thereafter through the Revolving Loan
Maturity Date.

 


1.4.2        A NEW SECTION 5.3(C) IS HEREBY ADDED AS FOLLOWS:


 

(c)           Minimum Liquidity.  The Borrower shall at all times prior to the
Fiscal Quarter ending May 2, 2009, maintain Liquidity in an amount not less than
$30,000,000.


 


4

--------------------------------------------------------------------------------



 


1.5           EXHIBIT H ATTACHED TO THE CREDIT AGREEMENT IS HEREBY REPLACED WITH
EXHIBIT H ATTACHED TO THIS SECOND AMENDMENT.


 


2.             PAYMENT OF ATTORNEYS’ FEES AND EXPENSES.  BORROWER COVENANTS AND
AGREES TO, ON OR BEFORE MAY 15, 2008, PAY LENDER THE AMOUNT OF ITS ATTORNEYS’
FEES AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH THIS SECOND AMENDMENT
AND THE PRIOR COMMITMENT LETTER PROVIDED TO BORROWER BY LENDER.  BORROWER
ACKNOWLEDGES AND AGREES THAT THE FAILURE TO TIMELY MAKE THIS PAYMENT SHALL BE AN
EVENT OF DEFAULT.


 


3.             CONDITIONS TO EFFECTIVENESS OF THIS SECOND AMENDMENT.  THE
EFFECTIVENESS OF THIS SECOND AMENDMENT IS SUBJECT TO SATISFACTION, IN THE
LENDER’S SOLE DISCRETION, OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT (THE
DATE ON WHICH ALL SUCH CONDITIONS PRECEDENT ARE SO SATISFIED SHALL BE THE
“EFFECTIVE DATE”):


 


3.1           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF BORROWER IN THE CREDIT AGREEMENT SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE EFFECTIVE DATE AS THOUGH MADE ON AND AS OF
SUCH DATE.


 


3.2           DELIVERY OF EXECUTED DOCUMENTS.  LENDER SHALL HAVE RECEIVED EACH
OF THE FOLLOWING:


 


3.2.1        THIS SECOND AMENDMENT, WHICH MAY BE IN COUNTERPARTS, EXECUTED BY
BORROWER AND LENDER.


 


3.2.2        THE GUARANTORS’ CONSENT AND REAFFIRMATION ATTACHED TO THIS SECOND
AMENDMENT AS EXHIBIT A, EXECUTED BY EACH OF THE GUARANTORS.


 


3.2.3        A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF
BORROWER DATED AS OF THE EXECUTION DATE WHICH HAS ATTACHED THERETO TRUE AND
CORRECT COPIES OF RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OF THE
BORROWER AND CONTINUING IN EFFECT, WHICH AUTHORIZED THE EXECUTION, DELIVERY, AND
PERFORMANCE BY THE BORROWER OF THE SECOND AMENDMENT AND THE CONSUMMATION OF THE
TRANSACTION CONTEMPLATED HEREBY AND THEREBY.


 


3.2.4        A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF
BORROWER DATED AS OF THE EXECUTION DATE, CERTIFYING THE INCUMBENCY, SIGNATURES,
AND AUTHORITY OF THE OFFICERS OF THE BORROWER AUTHORIZED TO EXECUTE, DELIVER,
AND PERFORM THIS SECOND AMENDMENT.


 


3.3           AMENDMENT FEE.  LENDER SHALL HAVE RECEIVED FROM BORROWER AN
AMENDMENT FEE IN AN AMOUNT OF $25,000.00.


 


4.             GENERAL PROVISIONS.


 


4.1           NO OTHER MODIFICATIONS.  THE CREDIT AGREEMENT, AS EXPRESSLY
MODIFIED HEREIN, SHALL CONTINUE IN FULL FORCE AND EFFECT AND BE BINDING UPON THE
PARTIES THERETO.


 


5

--------------------------------------------------------------------------------



 


4.2           SUCCESSORS AND ASSIGNS.  THIS SECOND AMENDMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF BORROWER AND LENDER, AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, EXCEPT THAT BORROWER MAY NOT ASSIGN OR TRANSFER ITS
RIGHTS OR OBLIGATIONS HEREUNDER.


 


4.3           DEFINITIONS.  CAPITALIZED TERMS USED, BUT NOT DEFINED, IN THIS
SECOND AMENDMENT SHALL HAVE THE MEANING SET FORTH IN THE CREDIT AGREEMENT.


 


4.4           SEVERABILITY.  SHOULD ANY PROVISION OF THIS SECOND AMENDMENT BE
DEEMED UNLAWFUL OR UNENFORCEABLE, SAID PROVISION SHALL BE DEEMED SEVERAL AND
APART FROM ALL OTHER PROVISIONS OF THIS SECOND AMENDMENT AND ALL REMAINING
PROVISION OF THIS SECOND AMENDMENT SHALL BE FULLY ENFORCEABLE.


 


4.5           GOVERNING LAW.  TO THE EXTENT NOT GOVERNED BY FEDERAL LAW, THIS
SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE
GOVERNED BY, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF IDAHO.


 


4.6           HEADINGS.  THE CAPTIONS OR HEADINGS IN THIS SECOND AMENDMENT ARE
FOR CONVENIENCE ONLY AND IN NO WAY DEFINE, LIMIT OR DESCRIBE THE SCOPE OR INTENT
OF ANY PROVISION OF THIS SECOND AMENDMENT.


 


4.7           COUNTERPARTS.  THIS SECOND AMENDMENT MAY BE EXECUTED BY THE
PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED AND
DELIVERED, SHALL BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER
CONSTITUTE ONE AND THE SAME INSTRUMENT.  EACH COUNTERPART MAY CONSIST OF A
NUMBER OF COPIES HEREOF, EACH SIGNED BY LESS THAN ALL, BUT TOGETHER SIGNED BY
ALL, OF THE PARTIES HERETO.  COPIES OF DOCUMENTS OR SIGNATURE PAGES BEARING
ORIGINAL SIGNATURES, AND EXECUTED DOCUMENTS OR SIGNATURE PAGES DELIVERED BY A
PARTY BY TELEFAX, FACSIMILE, OR E-MAIL TRANSMISSION OF AN ADOBE® FILE FORMAT
DOCUMENT (ALSO KNOWN AS A PDF FILE) SHALL, IN EACH SUCH INSTANCE, BE DEEMED TO
BE, AND SHALL CONSTITUTE AND BE TREATED AS, AN ORIGINAL SIGNED DOCUMENT OR
COUNTERPART, AS APPLICABLE.  ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF
THIS SECOND AMENDMENT BY TELEFAX, FACSIMILE, OR E-MAIL TRANSMISSION OF AN ADOBE®
FILE FORMAT DOCUMENT ALSO SHALL DELIVER AN ORIGINAL EXECUTED COUNTERPART OF THIS
SECOND AMENDMENT, BUT THE FAILURE TO DELIVER AN ORIGINAL EXECUTED COUNTERPART
SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF THIS SECOND
AMENDMENT.


 

[Signature page to follow.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the Execution Date.

 

 

BORROWER:

 

 

 

COLDWATER CREEK INC., a Delaware
corporation

 

 

 

 

 

By:

/s/ Tim Martin

 

 

 Tim Martin, Senior Vice President and CFO

 

 

 

 

 

 

 

LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Brian W. Cook

 

 

 Brian W. Cook, Vice President/

 

 

Sr. Relationship Manager

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GUARANTORS’ CONSENT AND REAFFIRMATION

 

Each of the undersigned guarantors of the indebtedness of Coldwater Creek Inc.
(“Borrower”) to Wells Fargo Bank, National Association (“Lender”) hereby: 
(i) consents to the foregoing Second Amendment to 2007 Amended and Restated
Credit Agreement dated as of April 16, 2008 (the “Second Amendment”);
(ii) reaffirms each and every obligation under the Guaranty Agreement dated as
of February 13, 2007, signed by them (as amended, modified, and supplemented
from time to time the “Guaranty”); (iii) reaffirms their waivers of each and
every one of the defenses to such obligations as set forth in the Guaranty;
(iv) reaffirms that their obligations under the Guaranty are separate and
distinct from the obligations of any other party under the 2007 Amended and
Restated Credit Agreement dated as of February 13, 2007 (as amended, modified
and supplemented from time to time the “Credit Agreement”) and the other Credit
Documents described therein; and (v) acknowledges and agrees that the Lender may
amend, restate, extend, renew or otherwise modify the Credit Agreement and any
indebtedness of Borrower thereunder and any agreement of Borrower executed in
connection with the Credit Agreement, or enter into any agreement or extend any
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under the Guaranty, all notwithstanding that it was asked to execute
this Guarantors’ Consent and Reaffirmation.

 

Dated as of April 16, 2008

 

 

GUARANTORS:

 

 

 

COLDWATER CREEK THE SPA INC., an
Idaho corporation

 

 

 

 

 

 

 

By:

 

/s/ L. Michelle Carlone

 

Name:

  L. Michelle Carlone

 

Title:

Secretary and Treasurer

 

 

 

 

 

 

 

ASPENWOOD ADVERTISING, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

/s/ Peter Prandato

 

Name:

  Peter Prandato

 

Title:

Secretary and Treasurer

 

--------------------------------------------------------------------------------


 

 

C SQUARED, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By

 

 /s/ Timothy O. Martin

 

Name:

  Timothy O. Martin

 

Title:

Manager

 

 

 

 

 

 

 

COLDWATER CREEK SOURCING, INC.,

 

an Idaho corporation

 

 

 

 

 

 

 

By:

 

 /s/ John K. Leary

 

Name:

  John K. Leary

 

Title:

Secretary and Treasurer

 

 

 

 

 

 

 

CWC SOURCING LLC, an Idaho limited
liability company

 

 

 

 

 

 

 

By:

 

 /s/ John K. Leary

 

Name:

  John K. Leary

 

Title:

Manager

 

 

 

 

 

 

 

COLDWATER CREEK HK LTD.

 

a Hong Kong, China corporation

 

 

 

 

 

 

 

By:

 

 /s/ John K. Leary

 

Name:

  John K. Leary

 

Title:

Director

 

--------------------------------------------------------------------------------